Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (hereinafter the “Agreement”) is made and entered into
as of this 17th day of March, 2014, by and among UNITED COMMUNITY FINANCIAL
CORP., an Ohio corporation and a unitary thrift holding company (“UCFC”), THE
HOME SAVINGS AND LOAN COMPANY OF YOUNGSTOWN, OHIO, an Ohio chartered stock
savings bank and a wholly-owned subsidiary of UCFC (“Home Savings” and together
with UCFC, the “Company”), with the principal place of business of the Company
located at 275 West Federal Street, Youngstown, Ohio 44503, and PATRICK W.
BEVACK, an individual (“Bevack”) through PWB CONSULTING, LLC, an Ohio limited
liability company, with its principal place of business located at 11701 Jamie
Drive, Concord, Ohio 44077 (the “LLC” and together with Bevack, the
“Consultant”).

WITNESSETH

WHEREAS, Bevack has served as the President and Chief Executive Officer of the
Company until his retirement on March __, 2014, most recently, pursuant to the
terms of an employment agreement, dated April 30, 2010, by and between the
Company and Bevack (the “Employment Agreement”), and the Company recognizes the
significant efforts that Bevack provided to the Company during the past five
years as President and CEO of Home Savings (and prior to such time as President
and CEO of Home Savings, as an executive officer of Home Savings serving in
various capacities) and the past three years as President and CEO of UCFC;

WHEREAS, Bevack has more than 38 years of service in the financial services
industry, and he has (i) extensive knowledge and experience in all operational
areas of banking, (ii) access to and significant relationships with current and
potential customers of Home Savings and other executive officers within the
banking industry and (iii) significant regulatory experience with UCFC’s and
Home Savings’ regulators, and the Company desires to maintain, on a formal
basis, access to the knowledge, information, contacts and expertise of Bevack;
and

WHEREAS, the Company desires to retain Consultant, and Consultant desires to
provide certain consulting services to the Company, on the terms and subject to
the conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the foregoing and of the respective covenants
and agreements herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which has been acknowledged by the parties, the
Company and Consultant, intending to be legally bound, hereby agree as follows:

 

1. Description of Engagement

Under the terms of this Agreement, Consultant will assist the Company by
providing specific consulting advice and services (the “Services”) to the
Company as requested by UCFC’s or Home Savings’ Board of Directors
(collectively, the “Board”) and President and Chief Executive Officer of UCFC
and Home Savings (the “CEO”), all as more specifically described below under
Section 3, “Scope of Engagement.”



--------------------------------------------------------------------------------

2. Term of Engagement

The term of this Agreement shall begin on the first business day following
Bevack’s retirement from the Company as President and CEO and shall continue for
a period of two (2) years from the date thereof (the “Term”).

 

3. Scope of Engagement

During the Term, Consultant shall provide certain Services to the Company,
including, but not limited to:

(a) Advising the Board, the CEO and other executive and senior officers of the
Company regarding the Company’s growth strategies, business planning, Board
succession, any further executive or management succession planning and
promoting the Company’s business and interest in the Company’s market area and
at industry conferences and association meetings; and

(b) Advising the Board, the CEO and other executive and senior officers of the
Company regarding the Company’s regulatory requirements and relationships,
including reviewing and evaluating the Company’s plans and initiatives to
address any regulatory actions or recommendations made by any Federal or state
regulator with jurisdiction over the Company, and further the Company’s
interests as appropriate and in accordance with applicable laws, rules and
regulations in Bevack’s position as a member of the Ohio Division of Financial
Institutions Savings and Loan Association and Savings Bank Board.

Consultant shall deliver the Services orally or, upon request, in writing to the
Board and CEO. Any written recommendations shall be directed to the Board of
Directors of the Company, c/o the President and CEO.

 

4. Professional Standards

Consultant will adhere to commercially reasonable standards of professional
conduct and performance in carrying out his responsibilities under the terms of
this Agreement and providing the Services.

 

5. Confidentiality and Access to Information

Consultant acknowledges and agrees that he has entered into a Confidentiality
Agreement of even date herewith (the “Confidentiality Agreement”) that governs
the disclosure and use of Home Savings’ and/or UCFC’s confidential and
proprietary information in connection with the Services provided under this
Agreement. Consultant further acknowledges and agrees that he will provide
unrestricted access to work papers prepared in connection with the Services upon
request of the Company and any regulatory authorities. All work papers prepared
in connection with the Services shall remain subject to the terms of this
Section 5 and shall be the property of the Company. Consultant shall have access
to such information, reports, executive and senior officers, plans and documents
as is reasonably necessary to provide the Services, which may include, but shall
not be limited to, the Company’s financial statements, asset quality reports,
strategic and capital plans and loan review reports (whether prepared internally
or by a third party engaged by the Company).

 

2



--------------------------------------------------------------------------------

6. Timing and Fees

For Services provided pursuant to this Agreement, Consultant will be paid a fee
of Thirty-Two Thousand One Hundred Eighty-Seven and 50/100 Dollars ($32,187.50)
per month during the Term. The fee shall be payable as follows: (a) beginning on
the first business day of the seventh (7th) month following the first day of the
Term, Consultant shall receive a payment equal to the first seven (7) monthly
payments hereunder; and (b) on or about the first business day of each month
thereafter, Consultant shall receive each of the remaining seventeen
(17) monthly payments hereunder. It is the intention of the parties that, for
purposes of providing the Services, Consultant shall be considered an
independent contractor and not an employee of the Company. Therefore, the fees
paid hereunder will be reported for federal income tax purposes on Internal
Revenue Service Form 1099 or any successor to such form.

In the event that Consultant should die prior to the end of the Term, any
remaining unpaid monthly payments of Consultant’s fee for the remainder of the
Term shall be paid in a single lump sum payment to the beneficiary or
beneficiaries designated by Consultant to receive such payment. Such payment
shall be made within thirty (30) days following Consultant’s death. In the event
that Consultant should fail to designate a beneficiary, in writing, to the
Company, or, in the event that Consultant’s designated beneficiary should
predecease him, the payment described in this paragraph shall be paid to
Consultant’s estate, within thirty (30) days following his death.

In addition, Consultant will be reimbursed, in accordance with Home Saving’s
expense reimbursement policies, for all reasonable out-of-pocket costs actually
incurred, to include but not to be limited to travel, meals and entertainment,
mailing, reproduction and similar expenses, which expenses shall not exceed
fifteen percent (15%) of the aggregate consulting fee set forth above.

 

7. Indemnification

Subject to applicable Federal or state law or regulation, the Company agrees to
indemnify and hold harmless Consultant from and against any and all losses,
costs, damages, expenses, obligations, claims or liabilities, including
reasonable attorneys’ fees and expenses, incurred by Consultant arising out of
or related to the provision of the Services, unless the same is caused by the
unlawful conduct, willful misconduct, breach of duty or gross negligence of
Consultant as determined by a court of appropriate jurisdiction. Consultant
agrees to indemnify, defend and hold harmless the Company, its affiliates,
officers, directors, employees, agents and representatives from and against any
and all losses, costs, damages, expenses, obligations, suits, administrative
procedures, claims or liabilities, including reasonable attorneys’ fees and
expenses, incurred by the Company arising out of or related to any claim of any
third party that the Services or written products provided to the Company under
this Agreement violates any intellectual property right or constitutes any
patent or copyright infringement or that Consultant mislead, deceived or
fraudulently induced any third party into investing in the Company. The
indemnification provided hereunder shall survive the termination of this
Agreement.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, neither party shall,
under any circumstances, be liable to the other party for consequential,
incidental, indirect or special damages including, without limitation, damages
arising out of or in connection with any loss of profit, interruption of service
or loss of business or anticipatory profit even if a party or a party’s
authorized representative has been apprised of the likelihood of such damages
occurring.

 

8. Termination; Notice of Termination

(a) If either party is in material breach of this Agreement, the Company or
Consultant, as the case may be, shall provide written notice of such breach, and
the breaching party shall within thirty (30) days of written notice thereof,
cure the breach. In the event such breach has not been cured within such thirty
(30) day period, the non-breaching party may terminate this Agreement
immediately by providing written notice to the breaching party.

(b) Notwithstanding the foregoing, the Company shall be entitled to terminate
this Agreement for Cause (as defined below) by providing written notice thereof
to Consultant. For purposes of this Agreement, “Cause” means (A) the
Consultant’s continued intentional failure or refusal to perform substantially
the Services (other than as a result of total or partial incapacity due to
physical or mental illness) for a period of ten (10) days following written
notice by the Company to the Consultant of such failure; (B) the Consultant’s
conviction of, or plea of guilty or nolo contendere to a felony or a crime other
than a felony, which felony or crime involves moral turpitude or a breach of
trust or fiduciary duty owed to the Company or any of its affiliates; (C) a
violation of the provisions set forth in Section 10 of this Agreement (D) the
Consultant’s disclosure of trade secrets or material, non-public confidential
information of the Company or any of its affiliates in violation any agreement
with the Company or any of its affiliates in respect of confidentiality,
nondisclosure or otherwise.

(c) At the time of termination of this Agreement under this Section 8,
Consultant will submit to the Company a final invoice for fees and expenses
incurred through the termination date; provided, however, in the event the
termination by the Company results from a failure of Consultant to perform the
Services, the Company and Consultant will negotiate in good faith the fair value
of any services provided under this Agreement.

 

9. WAIVER OF JURY TRIAL

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS IN THIS SECTION
9.

 

4



--------------------------------------------------------------------------------

10. Noncompetition; Non-Solicitation Covenant

(a) During the Term, Bevack agrees to be bound by the terms and provisions of
Section 9(a) of the Employment Agreement.

(b) During the Term and for a period of two (2) years following its expiration
or termination, Bevack agrees to be bound by the terms and provisions of
Sections 9(b) and 9(c) of the Employment Agreement.

(c) The provisions of this Section 10 constitute an essential element of this
Agreement, without which the Company would not have entered into this Agreement.
Notwithstanding any other remedy available to the Company at law or at equity,
the parties hereto agree that the Company or any successor thereto, will have
the right, at any and all times, to seek injunctive relief in order to enforce
the terms and conditions of this Section 10.

 

11. Miscellaneous Provisions

(a) Time is of the essence in this Agreement.

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio. This Agreement shall be binding upon both of the
parties hereto and their respective successors in interest and assigns.

(c) This Agreement, the Employment Agreement and the confidential separation and
general release agreement, dated March 17, 2014, by and between the Company and
Bevack constitute the entire agreement of the parties regarding the provision of
the Services provided hereunder, and no statement or representation shall be
considered a part of this Agreement or binding upon the parties unless the same
is contained herein.

(d) This Agreement may not be amended or modified in any way without the prior
written consent of all parties to this Agreement.

(e) This Agreement may be executed in counterparts, each of which shall be
deemed to be duplicate original, but all of which taken together shall be one
and the same instrument.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties or authorized representatives of the parties
have executed this Agreement as of the date first written above.

 

PATRICK W. BEVACK

By:

   

PWB CONSULTING, LLC

By:

   

Name: Patrick W. Bevack

Title: President

UNITED COMMUNITY FINANCIAL CORP.

By:

   

Name: Jude J. Nohra

Title: General Counsel & Secretary

THE HOME SAVINGS AND LOAN COMPANY OF YOUNGSTOWN, OHIO

By:

   

Name: Jude J. Nohra

Title: Executive Vice President, Corporate Governance, & Secretary

 

6